Metcalf, J.
We are of opinion that the defendant was not authorized by St. 1858, c. 139, to enter the plaintiff’s house, without his leave, for the purpose of taking away his dog. The entry into the house was a trespass, and the subsequent killing of the dog unjustifiable, even if the killing would otherwise have been lawful. We have not considered the question, whether a dog three months old in September is required by St. 1858 to be registered and numbered, and to wear a collar, before the first day of the next May.
Though the defendant was liable to damages, on the first count, for entering the house, as well as for the killing of the dog, yet it is not for him to take the exception that no damages were assessed for such entry. Exceptions overruled.